      Case 3:20-cv-05421-LC-MAF Document 66 Filed 07/20/21 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

RANDY L. WOULLARD,

      Plaintiff,

vs.                                   CASE NO: 3:20-CV-5421-LC-MAF

SERGEANT ERYN CARTER,

     Defendant.
__________________________/

                                    ORDER

      This matter is before the Court on the magistrate judge’s Report and

Recommendation dated June 10, 2021 (ECF No. 63), which recommends denying

Defendant’s Motion for Summary Judgment (ECF No. 51). The Report recommends

that Plaintiff's claims for violations of the Eighth Amendment, the mental and

emotional damages, and the state tort claims proceed against Defendant Carter and

the request for criminal prosecution be dismissed.

      The parties were furnished a copy of the Report and Recommendation and

afforded an opportunity to file objections pursuant to Title 28, United States Code,

Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined the

Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:
      Case 3:20-cv-05421-LC-MAF Document 66 Filed 07/20/21 Page 2 of 2

                                                                          Page 2 of 2


      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Defendant’s Motion for Summary Judgment (ECF No. 51) is DENIED.

      3.     Plaintiff’s request for a criminal prosecution against Defendant is

DISMISSED for lack of standing.

      4.     Plaintiff’s claim alleging sexual harassment and sexual abuse in

violation of the Eighth Amendment and the state tort claims of sexual assault and

battery shall PROCEED against Defendant.

      5.     Plaintiff’s claims for compensatory, punitive, and mental and emotional

damages shall PROCEED against Defendant.

      6.     The case is remanded to the Magistrate Judge for further proceedings

consistent with this Order.

      DONE AND ORDERED this 20th day of July, 2021.




                                s /L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20-cv-5421-LC-MAF
